Title: From John Quincy Adams to Abigail Smith Adams, 12 July 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 90
					My dear Mother.
					London 12. July 1816.
				
				Mr Tarbell informs me that he and his Lady have determined to return to the United States, and that they expect to sail next Monday for from Liverpool. I have now barely time to tell you that we are all well, and to send you a Newspaper, and the last number of the  Quarterly Review—We have received Letters from my father and brother, and from you, to the 27th. of May—If the intervals between my Letters are too long, I intreat you to be assured that I would write every day, if it were in my power.—If it is possible I will write again, for Mr Tarbell; but if the Letter should be too late for him, it will be forwarded by the next opportunity from Liverpool.Ever faithfully your’s
				
					A.
				
					
				
			